ORDER
On 24 November 1942, Ioana, Ioane, Keri, the children, heirs and next of kin of Lauina, deceased, filed an application with the Attorney General of American Samoa to register the title to a certain land in the village of Asu known *205as VAIMOA, and filed with their application a description and survey of the land made by A. Debelle September 22, 1920. Due notice of the application to register the title of this property was published by the Attorney General and in response to the notice, Lualemaga and Leasiolagi of Asu filed an objection on 14 December 1942 to the registration of the land in the name of the applicants. The objectors claim that the survey of the land included communal property known as Tupapa. On 28 September 1943, Lualemaga, Leasiolagi, Muagututi’a, Felesita, the last name representing the three applicants, signed an agreement to settle the case out of court. It appears that this agreement was never carried out and the case has not been settled.
The case was called for trial before the High Court of American Samoa on 4 April 1945, at which time all parties were present in court or represented by counsel. Leasiolagi appeared as counsel for Lualemaga, Tialavea appeared as counsel for Ioana, Ioane and Keri. As is usual in cases of this kind, the evidence in behalf of the contesting party is in direct conflict, each side claiming to be the owner of the property. In such cases it is always difficult for the court to decide which of ,the parties is the right owner of the property. However, in this case, there appears to be a former record in the archives of the Government which assists the court in deciding this case. The record is Number 2-1920 and it is entitled “In re Registration of Notice land in Village of Asu known as Vaimoa by Lauina”. There appears a further memorandum on the back of the folder which reads, “Filed for registration October 1, 1920. Paid $10.00 October 1, 1920, A. M. Noble Registrar.” There is in the record copy of a notice written in Samoan dated October 5, 1920 which is in the usual form posted at the Administration Building. A blueprint of the survey dated September 22, 1920 is also contained in the record and is the same survey now presented to the court by the applicants. While *206the record in this old case is not complete in some respects, there is sufficient record upon which the court can determine that this land was registered in 1920 in the name of Lauina. Upon this old record together with the testimony which has been produced in court, the court is of the opinion that the land in question belongs to the heirs of Lauina and they are true owners of the property.
The property referred to in this decree is described as follows:
“No. 1 Start at a point 244' due west (magnetic bearing) of the southernmost corner of the concrete, work outside the railings of the French Monument thence 63' S. 76 degrees 45 E. 40' N. 60 degrees 00 E. 142' N. 24 degrees 00 W. thence follow High Water Mark. 60' West thence 92' S 6 degrees 20 E. thence 43' S 11 degrees 30 E to Starting Point.
No. 2 Start from a point 67' S 65 degrees 10 E. From the Westernmost point of piece No. 1, and 12' east of a large Breadfruit tree, thence 30' N 66 degrees 20' E 68' S 34 degrees 30 E. 107 S 25 degrees 45 E. 67 N 69 degrees 50 E. Ill N 12 degrees 45 E. to starting point.”
Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the land known as YAIMOA, the survey of which has been proven in court made September 22, 1920, by A. Debelle be registered as the property in the names of Ioana, Ioane, Keri, as the heirs at law of Lauina.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this action be taxed at $25.00 and shall be paid by the objectors Lualemaga and Leasiolagi.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order by [sic] delivered to the Attorney General of American Samoa.